Civil action to recover damages for an alleged negligent injury to plaintiff's automobile when it struck defendant's train on 10 May, 1926, at a crossing near the village of Tate Springs, Tenn.
The usual issues of negligence, contributory negligence and damages were submitted to the jury, the first of which was answered in favor of the defendant, and from the judgment entered thereon, the plaintiff appeals, assigning errors.
A careful perusal of the record leaves us with the impression that the case has been tried substantially in accord with the principles of law applicable, and that the verdict and judgment should be upheld. Herman v.R. R., 197 N.C. 718.
No error.